United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60975
                          Summary Calendar


                       BABU ILYAS SIRAJ ALI,

                                                          Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                          Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 005 387


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

          Babu Ilyas Siraj Ali, a native and citizen of Pakistan,

has petitioned for review of an order of the Board of Immigration

Appeals’ (BIA) summary dismissal of his appeal pursuant to 8 C.F.R.

§ 1003.1(d)(2)(i)(E) (2005).   Ali’s brief challenges the Immigra-

tion Judge’s denial of his motion for administrative closure of his

removal proceeding or, alternatively, for a continuance of his

removal proceeding.   Ali has failed to brief, and has thus waived,

the issue whether the BIA abused its discretion in summarily


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
dismissing his appeal. See Soadjede v. Ashcroft, 324 F.3d 830, 838

(5th Cir. 2003).    Because he has waived this issue, he has not

shown error in the BIA’s decision.   Accordingly, his petition for

review is DENIED.




                                2